DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 24 June 2020.
Claims 1-16 are currently pending and being examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 1 recites “The tool of claim 7”, which means the claim depends from itself, which is unclear and indefinite. Examiner will interpret as “The tool of claim 6” because that is the first mention of “second flow diverter”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumisawa (US 2003/0230423).

Claims 1 and 9, Izumisawa teaches a tool (Fig. 1) having a motor (49; Fig. 3) powered by air or fluid (¶[0039]) and having a rotor including radially extending vanes (110; Fig. 24), the tool comprising:
a cylinder chamber adapted to receive the rotor (Fig. 3), and including:
a first main inlet port (annotated Fig. 4; 232) adapted to receive air or fluid (dashed line; Fig. 4);

    PNG
    media_image1.png
    818
    595
    media_image1.png
    Greyscale
a first port (126 & 127; Fig. 4) in fluid communication with the first main inlet port (annotated Fig. 4; ¶[0052]) and a vane lifter port of the motor (149; Fig. 10; ¶[0047]); and
a first cylinder inlet (132; Fig. 4) in fluid communication with the first main port (annotated Fig. 4); and
a first flow diverter (annotated Fig. 4) disposed in the first port (126 & 127; Fig. 4) and adapted to act as a barrier to direct air or fluid into the vane lifter port (149; Fig. 10) before the first cylinder inlet (see Fig. 10 the dash line showing the air going into 126 then around the barrier into 149 before going int 127 before going into the air motor via 132).

Claims 2 and 10, Izumisawa teaches the tool of claims 1 and 9, wherein the first flow diverter separates the first port into first (126; Fig. 4) and second portions (127; Fig. 4), wherein the first portion is in fluid communication (dashed line; Fig. 4) with the first main inlet port (annotated Fig. 4).

Claims 3 and 11, Izumisawa teaches the tool of claims 1 and 9, wherein the cylinder chamber further includes a second main inlet port (annotated Fig. 4 & 234; Fig. 5), wherein the first main inlet port is adapted to receive air or fluid to cause the (¶[0053]).

Claims 4 and 12, Izumisawa teaches the tool of claims 3 and 11, wherein the cylinder chamber further includes a second port (128 & 129; Fig. 4) in fluid communication with the second main inlet port (annotated Fig. 4) and a second vane lifter port (148; Fig. 10) of the motor (¶[0055]).

Claims 5 and 13, Izumisawa teaches the tool of claims 4 and 12, wherein the cylinder chamber further includes a second cylinder inlet (133; Fig. 4) in fluid communication with the second main port (¶[0059]).

Claims 6 and 14, Izumisawa teaches the tool of claims 5 and 13, wherein the cylinder chamber further includes a second flow diverter (annotated Fig. 4 in claim 1) disposed in the second port (128 & 129; Fig. 4) and adapted to act as a second barrier to direct air or fluid into the second vane lifter port (148; Fig. 10) before the second cylinder inlet (¶[145]; dashed line Fig. 4).

Claims 7 and 15, Izumisawa teaches the tool of claims 6 and 14, wherein the second flow diverter separates the second port into first (128; Fig. 4) and second portions (129; Fig. 4), and wherein the first portion is in fluid communication with the second main inlet port (annotated Fig. 4; ¶[0053]).

Claims 8 and 16, Izumisawa teaches the tool of claims 1 and 9, wherein the first flow diverter (annotated Fig. 4 above) extends longitudinally in the first port (see Fig. 3 showing the flow diverter which is part of end plate 112 extends longitudinally).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731